Exhibit 10.497

 

ASSIGNMENT AND ASSUMPTION

OF PURCHASE AND SALE AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is made and entered into this         day of December, 2004 by
Inland Real Estate Acquisitions, Inc., an Illinois Corporation, (“Assignor”),
and Inland Western Evans, L.L.C., a Delaware limited liability company,
(“Assignee”).

 

RECITALS

 

A.                                     Eastern Retail Holdings Limited
Partnership (“Seller”) and Assignor have previously entered into that certain
Purchase and Sale Agreement dated as of October 5, 2004 (the “Purchase
Agreement”), relating to the sale, inter alia, of a certain shopping center
commonly known as Evans Towne Center located in the City of Evans, Georgia (the
“Property”).

 

B.                                       Assignor desires to assign its interest
in and to the Purchase Agreement to Assignee upon the terms and conditions
contained herein.

 

NOW, THEREFORE, in consideration of the receipt of Ten and 00/100 Dollars
($10.00) and other good and valuable consideration in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged by
Assignor, the parties hereby agree as follows:

 

1.                                       Recitals. The foregoing recitals are,
by this reference, incorporated into the body of this Assignment as if the same
had been set forth in the body hereof in their entirety.

 

2.                                       Assignment and Assumption. Assignor
hereby assigns, conveys, transfers, and sets over to Assignee all of Assignor’s
right, title, and interest in and to the Purchase Agreement, with respect to the
acquisition of the Property. Assignee hereby accepts the foregoing Assignment
and assumes, and agrees to perform, all duties, obligations, liabilities,
indemnities, covenants, and agreements of Assignor set forth in the Purchase
Agreement, with respect to and pertaining to the Property.

 

3                                          Counterparts. This document may be
executed in any number of counterparts, each of which may be executed by any one
or more of the parties hereto, but all of which must constitute one instrument
and shall be binding and effective when all parties hereto have executed at
least one counterpart.

 

4.                                       Successors. This Assignment shall be
binding upon and for the benefit of the parties hereto and their respective
Successors and Assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first written above.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

An Illinois Corporation

 

 

By:

/s/ G. Joseph Cosenza

 

Name:

G. Joseph Cosenza

 

Title:

President

 

 

 

ASSIGNEE:

 

INLAND WESTERN EVANS, L.L.C., a Delaware

limited liability company

 

 

By:

Inland Western Retail Real Estate Trust, Inc.,
a Maryland corporation, its sole member

 

 

 

By:

/s/ Valerie Medina

 

 

Name:

Valerie Medina

 

 

Title:

Asst. Secretary

 

 

2

--------------------------------------------------------------------------------